Title: From Thomas Jefferson to the Senate and the House of Representatives, 7 December 1803
From: Jefferson, Thomas
To: Senate and the House of Representatives, the


               
                   To the Senate and  House of Representatives of the US.
               
               Since the last communication made to Congress of the laws of the Indiana Territory, I have recieved those of which a copy is now inclosed for the information of both houses. 
               Th: JeffersonDec. 7. 1803.
            